                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  JESSE WHITE and KIMBERLY
  WHITE,
                                                 Case No. 2:21-mc-50732
        Plaintiffs,
                                                 Paul D. Borman
  v.
                                                 United States District Judge
  MORTGAGE ELECTRONIC
  REGISTRATION SYSTEMS, INC.,

        Defendant.


ORDER DENYING PLAINTIFFS’ PETITION FOR RECONSIDERATION
 OF ORDER DENYING REQUEST FOR PERMISSION TO FILE NEW
      CIVIL ACTION AND DISMISSING CASE (ECF NO. 4)

       On May 10, 2021, Plaintiffs Jesse and Kimberly White filed a request to file

a complaint against Mortgage Electronic Registration Systems, Inc. relating to the

2004 foreclosure of their property. (ECF No. 1.) Plaintiffs “are enjoined and

restrained from filing in the United States District Court for the Eastern District of

Michigan any new lawsuit against any party relating in any way to real property they

own, or owned previously, without first making a written request for and receiving

a court order from the Presiding Judge authorizing the filing of such suit.” (See White

v. MERS, Case No. 16-cv-11514, ECF No. 18, Opinion and Order (Feb. 17, 2017)

(Goldsmith, J.).)
      On June 4, 2021, after careful review of Plaintiffs’ submission in this case,

the Court denied Plaintiffs’ request because it was nearly identical to the more than

ten previous lawsuits they filed in this District related to the 2004 foreclosure of their

home, and dismissed their case. (ECF No. 3.)

      On June 14, 2021, Plaintiffs filed a Petition for Reconsideration of the Court’s

June 4, 2021 Order. (ECF No. 4). Local Rule 7.1 allows a party to file a motion for

reconsideration. E.D. Mich. L.R. § 7.1(g). However, a motion for reconsideration

which presents the same issues already ruled upon by the court, either expressly or

by reasonable implication, will not be granted. Whitehouse Condo. Grp., LLC v.

Cincinnati Ins. Co., 959 F. Supp. 2d 1024, 1031 (E.D. Mich. 2013). A motion for

reconsideration should be granted if the movant demonstrates a palpable defect by

which the court and the parties have been misled and that a different disposition of

the case must result from a correction thereof. See MCI Telecommunications Corp.

v. Michigan Bell Telephone Co., 79 F. Supp. 2d 768, 797 (E.D. Mich. 1999).

      As this Court previously found, the proposed suit would not differ from the

multiple previous lawsuits that Plaintiffs have filed in this district relating to the

2004 foreclosure of their home, all of which have been dismissed or otherwise

resolved against Plaintiffs. Plaintiffs have failed to identify a “palpable defect” by

which the Court has been misled, and Plaintiff’s petition for reconsideration




                                            2
therefore is DENIED.


IT IS SO ORDERED.

                           s/Paul D. Borman
Dated: July 8, 2021        Paul D. Borman
                           United States District Judge




                       3
